DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to the amendments and remarks filed 08/25/2022.
The previous specification objection is maintained as it was not addressed in the amendments and remarks filed 08/25/2022.
Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive.
Applicant argues Cain does not teach a core network node as Cain refers to an ad hoc network which is a network without any core network (this argument is repeated throughout pages 8-12, Remarks).
Examiner respectfully disagrees.  The term “core network” has an ordinary and customary meaning to those of ordinary skill in the art to mean a “central network.”  In fact synonyms for the term “core” include “essential,” “fundamental,” “central,” “main,” and “principal.”  There is no special definition of the term “core network” given in the instant specification.  Therefore, the ordinary and customary meaning is used to identify the claim term (see MPEP  2111.01 and the table below).  

    PNG
    media_image1.png
    851
    1206
    media_image1.png
    Greyscale

Cain’s ad hoc network is a core network.  As it is the only network in the Cain reference, it is an “essential,” “fundamental,” “central,” “main,” and “principal” network.  Therefore, the node identified by Examiner is a “core network node.”  
Applicant argues Cain does not disclose “a start time of when the wireless device is expected to start traveling the route” as Cain discloses a time for expiring a route that has been discovered by the mobile device and that the timer is included in a route entry and not RREQ message (this argument is repeated throughout pages 9-10, 12-13, Remarks).
Examiner respectfully disagrees.  As cited by Examiner as one of two interpretations for “start time,” and not addressed by Applicant, para. 0028 of Cain discloses “If the node, for example node 3, can support the particular request RREQ, then the node forwards the route request to other intermediate nodes 2 and 5 (block 108), and may temporarily reserve node resources for that route request.”  It is implicit that there is a start time included in the RREQ message, as it pertains to a temporary, i.e. meaning in time, reservation of node resources.  A temporary reservation implicitly has both a start time and end time.  In order to know when to begin the reservation, it is implicit that the RREQ message provides a start time as part of the temporary reservation.
Applicant argues Cain's RREQ message is not any sort of "command" at all, but is instead simply a "route request," requesting information about possible routes to a destination. This becomes even more clear when the rest of the claim's limitations are considered. Claim 39 specifies that this "command" comprises "indication about the bandwidth to be reserved," as well as "a period of time indicating when the wireless device is expected to make use of at least some of the bandwidth to be reserved," "information relating to one or more cells of the radio network node," and "an identity of the wireless device." None of these are disclosed as being included in Cain's RREQ message. Cain discloses that the RREQ message may include a "link/route metric," but there is no suggestion that this includes any "indication about the bandwidth to be reserved." Notably, the Office Action ignores, completely, claim 39's limitations regarding "a period of time," "an identity of the wireless device," and "information relating to one or more cells of the radio network node." (page 11, Remarks).
Examiner respectfully disagrees.  Examiner provided detailed claim mappings from Cain to each limitation in question.  They are reproduced below:
As to claim 39, Cain discloses a radio network node (figs. 2-3, destination node “4”) configured for managing a command for reservation of bandwidth in a network (figs. 2-3, RREQ received at destination node “4” in network), wherein the network comprises the radio network node and a core network node for managing inquiries for reservation of bandwidth (figs. 2-3, source node “1”, i.e. core network node, which transmits RREQs to destination node “4”), wherein the radio network node comprises: a processing circuit and memory operatively coupled to the processing circuit, wherein the processing circuit and memory are configured to (fig. 6, memory and controller): receive, from the core network node, the command for reservation of the bandwidth for a wireless device (figs. 2-3, destination node “4” receives RREQ from source node “1”), wherein the command comprises (para. 0027, RREQ packet…may include a link/route metric): an indication about the bandwidth to be reserved (para. 0028, reserve node resources for that route request), information relating to one or more cells of the radio network node (para. 0028, each intermediate node 2, 3 and 5 (i.e. cells) determining whether the node can support the route request RREQ), in which one or more cells bandwidth is to be reserved according to the indication about the bandwidth to be reserved (para. 0028, If the node, for example node 3, can support the particular request RREQ, then the node forwards the route request to other intermediate nodes 2 and 5 (block 108), and may temporarily reserve node resources for that route request. Intermediate nodes 2 and 5 also must determine whether they can support the route request RREQ forwarded from node 3), a period of time indicating when the wireless device is expected to make use of at least some of the bandwidth to be reserved (para. 0033, the intermediate nodes 2, 3 and 5, and/or the destination node 4, may detect at any time (i.e. period of time) whether the node can continue to support the route request RREQ (i.e. RREQ pertains to this “any time”)), and an identity of the wireless device (para. 0029, The destination node 4, upon receiving the route request RREQ, generates a reply RREP to the source node 1 for each discovered route (block 110). In other words, the destination node 4 may have received the forwarded route request RREQ from any of various possible routes including, for example, 1-2-4 or 1-3-5-4. A reply RREP is generated in each case, i.e. the routes and hence the source is known as RREP traverses network); and determine grant or denial of the command based on the period of time and based on available bandwidth of the radio network node (para. 0028, If the node, for example node 3, can support the particular request RREQ, then the node forwards the route request to other intermediate nodes 2 and 5 (block 108), and may temporarily reserve node resources (i.e. available bandwidth) for that route request; para. 0033, At block 120, the intermediate nodes 2, 3 and 5, and/or the destination node 4, may detect at any time whether the node can continue to support the route request RREQ).
Applicant argues Claim 41 specifies that this "command" comprises "indication about the bandwidth to be reserved," as well as "a parameter indicating a period of time during which the wireless device is expected to make use of at least some of the bandwidth to be reserved," "information relating to one or more cells of the radio network node," and "an identity of the wireless device." None of these are disclosed as being included in Cain's RREP message. Here, the Office Action appears to simply rewrite the reference, asserting, incorrectly, that Cain's paragraph 0029 discloses that "route replies are modified ... to accommodate improved metrics including link delay, link capacity, link available capacity, link reliability." Cain's paragraph 0029 does not disclose, or suggest, that any of these parameters are included in the RREP message. 
With respect to the "parameter indicating a period of time during which the wireless device is expected to make use of at least some of the bandwidth," the Office Action points to Cain's paragraph 0046, which refers top a "timer for expiring the discovered route." Whether or not this might reasonably be considered to be a "parameter indicating a period of time" as recited in claim 41, there is no suggestion in Cain that this "timer for expiring the discovered route" is included in an RREP message. With respect to the "identity of the wireless device," the Office Action points again to Cain's paragraph 0029, noting only that this discloses a "reply RREP to the source node 1." (Office Action p. 11.) But, Cain's paragraph 0029 does not discuss any "identity" of a wireless device, and does not suggest that any such "identity" is included in the RREP message discussed in Cain's paragraph 0029 (pages 13-14, Remarks).
Examiner respectfully disagrees.  Applicant is asserting that the various teachings of Cain must be comprised within the RREP message.  However, a careful reading of the claim limitations shows that the command does not comprise this information, rather it comprises “the indication about the bandwidth to be reserved, information relating to one or more cells of the radio network node, in which one or more cells bandwidth is to be reserved according to the indication about the bandwidth to be reserved, a parameter indicating a period of time during which the wireless device is expected to make use of at least some of the bandwidth to be reserved, and an identity of the wireless device”  (emphasis added by Examiner).  The command comprising indications and information relating to certain details does not mean those certain details are part of the command.  
As Examiner pointed out, and which is reproduced below, Cain does teach the RREP message having these indications and information relating to one or more cells.  Furthermore, Examiner did map Cain to “an identify of the wireless device” which is also reproduced.
As to claim 41, Cain discloses a core network node (figs. 2-3, destination node “4”) configured for managing an inquiry for reservation of bandwidth in a network (figs. 2-3, RREQ transmitted by source node “1” to destination node “4”, note the network), comprising a plurality of radio network nodes (figs. 2-3, nodes 2, 3, 5), wherein the core network node comprises: a processing circuit and memory operatively coupled to the processing circuit, wherein the processing circuit and memory are configured to (fig. 6, controller and memory): receive, from a wireless device, the inquiry for reservation of the bandwidth for the wireless device, wherein the inquiry comprises information about a route to be travelled by the wireless device (figs. 2-3, RREQ transmitted from source node “1”; para. 0029, The destination node 4, upon receiving the route request RREQ (i.e. inquiry), generates a reply RREP to the source node 1 for each discovered route (block 110); para. 0027, RREQ…includes a link/route metric; 0039, route requests are modified (i.e. comprises information about) to accommodate improved metrics including link delay, link capacity, link available capacity, link reliability), a start time of when the wireless device is expected to start travelling the route (para. 0046, timer for expiring the discovered route, i.e. pertains to RREQ; para. 0028, temporarily reserve (i.e. this also pertains to a start time)), and an indication about the bandwidth to be reserved (para. 0028, temporarily reserve node resources); and send, to each radio network node along the route, a command for reservation of the bandwidth to be reserved for the wireless device (fig. 4, para. 0029, The destination node 4, upon receiving the route request RREQ, generates a reply RREP (i.e. command) to the source node 1 for each discovered route (block 110)), wherein the command comprises the indication about the bandwidth to be reserved (para. 0029, route replies are modified (i.e. comprises the indication/information as reply changes state) to accommodate improved metrics including link delay, link capacity, link available capacity, link reliability), information relating to one or more cells of the radio network node, in which one or more cells bandwidth is to be reserved according to the indication about the bandwidth to be reserved (para. 0029, the destination node 4 may have received the forwarded route request RREQ from any of various possible routes including, for example, 1-2-4 or 1-3-5-4 (i.e. intermediate nodes are cells). A reply RREP is generated in each case), a parameter indicating a period of time during which the wireless device is expected to make use of at least some of the bandwidth to be reserved (para. 0046, timer for expiring the discovered route, i.e. pertains to RREP; para. 0028, temporarily reserve (i.e. this also pertains to a period of time and pertains to RREP)), and an identity of the wireless device (para. 0029, reply RREP to the source node 1).
Applicant argues dependent claims are allowable as Cain’s RREP message does not include any acknowledgement that any reservation of bandwidth has been accepted for a time period (pages 14-15, Remarks).
Examiner respectfully disagrees.  The claim recites “an acknowledgment indicating that the reservation of bandwidth according to the inquiry has been accepted for a time period” (emphasis added by Examiner).  As discussed above, there is a difference between a message comprising details and a message indicating those details.  The RREP is an indication that the RREQ’s temporary, i.e. for a time period, reservation is accepted.
Applicant argues with respect to claims 38 and 44 that Cain does not teach the claim limitations as Cain does not disclose where the link metric comes from (page 15, Remarks).
Examiner respectfully disagrees.  Link metrics are part of the RREP message transmitted by source node 1.  Although Examiner provided sufficient citations with this regard, Examiner also points Applicant to Cain at para. 0039, “Regarding the use of metrics: route requests and route replies are modified to accommodate improved metrics.” Accommodation is a synonym for housing or containing, therefore the RREP message contains the link metrics.  
All claim rejections are maintained, Applicant has made minor amendments to claims 29, 39, and 41 (page 8, Remarks) which are addressed in the Claim rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2004/0029553 A1 to Cain.
As to claims 29-33, see similar rejections to claims 41-45.  The apparatus teaches the method.
As to claim 34, Cain further discloses a non-transitory computer-readable medium comprising, stored thereupon, a computer program comprising computer readable code units that when executed on a core network node cause the core network node to perform the method of claim 29 (paras. 0024-0026, portions of the present invention may be a computer program product on a computer-usable storage medium having computer readable program code on the medium; These computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable memory result in an article of manufacture including instructions which implement the function specified in the flowchart block or blocks. The computer program instructions may also be loaded onto a computer or other programmable data processing apparatus to cause a series of operational steps to be performed on the computer or other programmable apparatus to produce a computer implemented process such that the instructions which execute on the computer or other programmable apparatus provide steps for implementing the functions specified in the flowchart block or blocks; figs. 3-4, taking destination node “4” to be “core network node”).
As to claim 35, Cain discloses a wireless device configured to provide an inquiry for reservation of bandwidth in a network (figs. 2-3, RREQ transmitted by source node “1”, note the network), comprising a core network node for managing inquiries for reservation of bandwidth (figs. 2-3, destination node “4” which receives RREQs), wherein the wireless device comprises: a processing circuit and a memory operatively coupled to the processing circuit, wherein the processing circuit and memory (fig. 6, controller and memory) are configured to send, to the core network node, the inquiry for reservation of bandwidth for the wireless device  (figs. 2-3, RREQ transmitted from source node “1”; para. 0029, the destination node 4, upon receiving the route request RREQ (i.e. inquiry), generates a reply RREP to the source node 1 for each discovered route (block 110)), wherein the inquiry comprises: information about a route to be travelled by the wireless device (para. 0027, RREQ…includes a link/route metric; 0039, route requests are modified (i.e. comprises information about) to accommodate improved metrics including link delay, link capacity, link available capacity, link reliability), a start time of when the wireless device is expected to start travelling the route  (para. 0046, timer for expiring the discovered route, i.e. pertains to RREQ; para. 0028, temporarily reserve (i.e. this also pertains to a start time)), and an indication about the bandwidth to be reserved  (para. 0029, route replies are modified (i.e. comprises the indication/information as reply changes state) to accommodate improved metrics including link delay, link capacity, link available capacity, link reliability).
As to claim 36, Cain further discloses the wireless device of claim 35, wherein the network comprises a plurality of radio network nodes, wherein the processing circuit and memory are configured to receive, from the core network node, an acknowledgment indicating that the reservation of bandwidth according to the inquiry has been accepted for a time period by at least some radio network nodes along the route (para. 0029, The destination node 4, upon receiving the route request RREQ, generates a reply RREP to the source node 1 for each discovered route (block 110). In other words, the destination node 4 may have received the forwarded route request RREQ from any of various possible routes including, for example, 1-2-4 or 1-3-5-4. A reply RREP is generated in each case).
As to claim 37, Cain further discloses the wireless device of claim 35, wherein the processing circuit and memory are further configured to receive, from the core network node, information about a further route for travelling to a destination given by the information about the route, wherein the route and the further route are at least partially different from each other (para. 0029, The destination node 4, upon receiving the route request RREQ, generates a reply RREP to the source node 1 for each discovered route (block 110). In other words, the destination node 4 may have received the forwarded route request RREQ from any of various possible routes including, for example, 1-2-4 or 1-3-5-4. A reply RREP is generated in each case).
As to claim 38, Cain further discloses the wireless device of claim 35, wherein the processing circuit and memory are configured to receive, from the core network node, a proposed limitation on bandwidth, wherein the proposed limitation is to be applied during travelling of the route (para. 0029, The destination node 4, upon receiving the route request RREQ, generates a reply RREP to the source node 1 for each discovered route (block 110). In other words, the destination node 4 may have received the forwarded route request RREQ from any of various possible routes including, for example, 1-2-4 or 1-3-5-4. A reply RREP is generated in each case. At block 112, the source node 1 ranks the discovered routes according to one or more link metrics. The link metric is preferably a measurement of link delay, link capacity, link available capacity, and/or link reliability as will be discussed below, i.e. link metrics pertain to limitations).
As to claim 39, Cain discloses a radio network node (figs. 2-3, destination node “4”) configured for managing a command for reservation of bandwidth in a network (figs. 2-3, RREQ received at destination node “4” in network), wherein the network comprises the radio network node and a core network node for managing inquiries for reservation of bandwidth (figs. 2-3, source node “1”, i.e. core network node, which transmits RREQs to destination node “4”), wherein the radio network node comprises: a processing circuit and memory operatively coupled to the processing circuit, wherein the processing circuit and memory are configured to (fig. 6, memory and controller): receive, from the core network node, a command for reservation of bandwidth for a wireless device (figs. 2-3, destination node “4” receives RREQ from source node “1”), wherein the command comprises (para. 0027, RREQ packet…may include a link/route metric): an indication about the bandwidth to be reserved (para. 0028, reserve node resources for that route request), information relating to one or more cells of the radio network node (para. 0028, each intermediate node 2, 3 and 5 (i.e. cells) determining whether the node can support the route request RREQ), in which one or more cells bandwidth is to be reserved according to the indication about the bandwidth to be reserved (para. 0028, If the node, for example node 3, can support the particular request RREQ, then the node forwards the route request to other intermediate nodes 2 and 5 (block 108), and may temporarily reserve node resources for that route request. Intermediate nodes 2 and 5 also must determine whether they can support the route request RREQ forwarded from node 3), a parameter indicating a period of time during which the wireless device is expected to make use of at least some of the bandwidth to be reserved (para. 0033, the intermediate nodes 2, 3 and 5, and/or the destination node 4, may detect at any time (i.e. period of time) whether the node can continue to support the route request RREQ (i.e. RREQ pertains to this “any time”)), and an identity of the wireless device (para. 0029, The destination node 4, upon receiving the route request RREQ, generates a reply RREP to the source node 1 for each discovered route (block 110). In other words, the destination node 4 may have received the forwarded route request RREQ from any of various possible routes including, for example, 1-2-4 or 1-3-5-4. A reply RREP is generated in each case, i.e. the routes and hence the source is known as RREP traverses network); and determine grant or denial of the command based on the period of time and based on available bandwidth of the radio network node (para. 0028, If the node, for example node 3, can support the particular request RREQ, then the node forwards the route request to other intermediate nodes 2 and 5 (block 108), and may temporarily reserve node resources (i.e. available bandwidth) for that route request; para. 0033, At block 120, the intermediate nodes 2, 3 and 5, and/or the destination node 4, may detect at any time whether the node can continue to support the route request RREQ).
As to claim 40, Cain further discloses the radio network node of claim 39, wherein the grant further indicates a further period of time during which the reservation of the bandwidth is expected to be fulfilled (para. 0028, temporarily (i.e. a further period of time) reserve node resources).

As to claim 41, Cain discloses a core network node (figs. 2-3, destination node “4”) configured for managing an inquiry for reservation of bandwidth in a network (figs. 2-3, RREQ transmitted by source node “1” to destination node “4”, note the network), comprising a plurality of radio network nodes and the core network node (figs. 2-3, nodes 2, 3, 4, 5), wherein the core network node comprises: a processing circuit and memory operatively coupled to the processing circuit, wherein the processing circuit and memory are configured to (fig. 6, controller and memory): receive at the core network node, from a wireless device, the inquiry for reservation of the bandwidth for the wireless device, wherein the inquiry comprises information about a route to be travelled by the wireless device (figs. 2-3, RREQ transmitted from source node “1”; para. 0029, The destination node 4, upon receiving the route request RREQ (i.e. inquiry), generates a reply RREP to the source node 1 for each discovered route (block 110); para. 0027, RREQ…includes a link/route metric; 0039, route requests are modified (i.e. comprises information about) to accommodate improved metrics including link delay, link capacity, link available capacity, link reliability), a start time of when the wireless device is expected to start travelling the route (para. 0046, timer for expiring the discovered route, i.e. pertains to RREQ; para. 0028, temporarily reserve (i.e. this also pertains to a start time)), and an indication about the bandwidth to be reserved (para. 0028, temporarily reserve node resources); and send, to each radio network node along the route, a command for reservation of the bandwidth to be reserved for the wireless device (fig. 4, para. 0029, The destination node 4, upon receiving the route request RREQ, generates a reply RREP (i.e. command) to the source node 1 for each discovered route (block 110)), wherein the command comprises the indication about the bandwidth to be reserved (para. 0029, route replies are modified (i.e. comprises the indication/information as reply changes state) to accommodate improved metrics including link delay, link capacity, link available capacity, link reliability), information relating to one or more cells of the radio network node, in which one or more cells bandwidth is to be reserved according to the indication about the bandwidth to be reserved (para. 0029, the destination node 4 may have received the forwarded route request RREQ from any of various possible routes including, for example, 1-2-4 or 1-3-5-4 (i.e. intermediate nodes are cells). A reply RREP is generated in each case), a parameter indicating a period of time during which the wireless device is expected to make use of at least some of the bandwidth to be reserved (para. 0046, timer for expiring the discovered route, i.e. pertains to RREP; para. 0028, temporarily reserve (i.e. this also pertains to a period of time and pertains to RREP)), and an identity of the wireless device (para. 0029, reply RREP to the source node 1).
As to claim 42, Cain further discloses the core network node of claim 41, wherein the processing circuit and memory are configured to send, to the wireless device, an acknowledgment indicating that the reservation of the bandwidth according to the inquiry has been accepted for a time period by at least some of the plurality of radio network nodes along the route (para. 0029, The destination node 4, upon receiving the route request RREQ, generates a reply RREP to the source node 1 for each discovered route (block 110). In other words, the destination node 4 may have received the forwarded route request RREQ from any of various possible routes including, for example, 1-2-4 or 1-3-5-4. A reply RREP is generated in each case).

As to claim 43, Cain further discloses the core network node of claim 41, wherein the processing circuit and memory are configured to send, to the wireless device, information about a further route for travelling to a destination given by the route, wherein the route and the further route are at least partially different from each other (para. 0029, The destination node 4, upon receiving the route request RREQ, generates a reply RREP to the source node 1 for each discovered route (block 110). In other words, the destination node 4 may have received the forwarded route request RREQ from any of various possible routes including, for example, 1-2-4 or 1-3-5-4. A reply RREP is generated in each case).
As to claim 44, Cain further discloses the core network node of claim 41, wherein the processing circuit and memory are configured to send, to the wireless device, a proposed limitation on bandwidth, wherein the proposed limitation is to be applied during travelling of the route (para. 0029, The destination node 4, upon receiving the route request RREQ, generates a reply RREP to the source node 1 for each discovered route (block 110). In other words, the destination node 4 may have received the forwarded route request RREQ from any of various possible routes including, for example, 1-2-4 or 1-3-5-4. A reply RREP is generated in each case. At block 112, the source node 1 ranks the discovered routes according to one or more link metrics. The link metric is preferably a measurement of link delay, link capacity, link available capacity, and/or link reliability as will be discussed below, i.e. link metrics pertain to limitations).
As to claim 45, Cain further discloses core network node of claim 41, wherein the processing circuit and memory are configured to determine a collection of radio network nodes from among the plurality of radio network nodes based on the information about the route, wherein the wireless device is expected to be served by the collection of radio network nodes when travelling along the route (para. 0029, the destination node 4, upon receiving the route request RREQ, generates a reply RREP to the source node 1 for each discovered route (block 110). In other words, the destination node 4 may have received the forwarded route request RREQ from any of various possible routes including, for example, 1-2-4 or 1-3-5-4 (i.e. intermediate nodes pertain to collection of radio network nodes). A reply RREP is generated in each case).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463